Citation Nr: 1017436	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  98-20 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Attorney John Cameron, Esq.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs Regional Office in 
Nashville, Tennessee.

During the pendency of this appeal, the Veteran moved to 
Alabama and is now under the jurisdiction of the Montgomery, 
Alabama RO.

The Veteran requested a Central Office hearing before the 
Board in Washington D.C. in his Form 9 substantive appeal.  
However, in an April 2000 statement, he withdrew this 
request.  The Board may therefore proceed with this decision.

The Board issued a decision on this claim in June 2000.  In 
December 2001, the Court vacated and remanded the matter for 
compliance with the newly established VCAA requirements.  In 
October 2002, the Board remanded the matter for further 
development by the Evidence Development Unit of the Board.  

In December 2003, the Board remanded this matter via AMC to 
the RO for issuance of a new Supplemental Statement of the 
Case (SSOC) incorporating all newly gathered evidence.  

In July 2006, the Board remanded this matter via AMC to the 
RO once more to issue VCAA notice compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (issued by the Court well 
after the Board decision) and to attempt to clarify 
information regarding possible medical records held by 
Metropolitan Life.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  In February 1983, the Board denied the Veteran's claim of 
entitlement to service connection for a nervous disorder.  An 
appeal of the denial of service connection was not received 
within one year.

2.  In September 1990, the Board denied the Veteran's claim 
of entitlement to service connection for a nervous condition 
to include schizophrenia and post-traumatic stress disorder 
(PTSD).  An appeal of the denial of service connection was 
not received within one year.

3.  Evidence received since the September 1990 decision that 
pertains to the Veteran's claim for an acquired psychiatric 
disorder is new and material.

4.  The competent evidence, overall, demonstrates that the 
Veteran's acquired psychiatric disorder was not incurred, the 
result of, or aggravated by active duty.


CONCLUSIONS OF LAW

1.  The February 1983 Board decision that denied the 
Veteran's claim of entitlement to service connection for a 
nervous disorder is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009).

2.  The September 1990 Board decision that denied the 
Veteran's claim of entitlement to service connection for a 
nervous condition to include schizophrenia and PTSD is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).

3.  New and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder has been 
submitted and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  Service connection for an acquired psychiatric disorder 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the Veteran's claim for entitlement to 
service connection for a nervous disorder in a February 1983 
decision.  The Veteran did not appeal the Board's decision.  
Therefore, that decision is final.  38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100.

The Board denied the Veteran's claim for entitlement to 
service connection for a nervous condition to include 
schizophrenia and PTSD in a September 1990 decision.  The 
Veteran did not appeal the Board's decision.  Therefore, that 
decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his current petition to reopen in September 
1998.  For claims filed prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001). 

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The Veteran asserts that he suffers from schizophrenia due 
to, or that began during, his time on active duty.  The Board 
denied the claim in February 1983 and again in September 
1990, citing that the record clearly showed no evidence of 
psychosis until several years after separation from service.  
The Veteran did not appeal either denial, and they are 
therefore final.

Evidence of record since the Board's September 1990 decision 
includes numerous VA treatment records indicating an ongoing 
diagnosis of schizophrenia or schizoaffective disorder with 
occasional treatment, Social Security Administration records, 
lay statements from the Veteran, and a July 2009 independent 
medical opinion letter from psychiatrist Dr. "K.".  

The treatment records indicate an ongoing current diagnosis 
and are "new" but not "material" to the claim of service 
connection.  The lay statements merely reiterate the 
Veteran's earlier claims that his psychiatric disorder began 
in service.  

The medical opinion letter from Dr. K. discusses the history 
and etiology of the Veteran's psychiatric disorder and 
relates it to his time in service.

Under the requirements stated above for reopening claims, the 
opinion letter is considered "new" and, arguably, material 
evidence (the standard for reopening claims is low).  The 
claim for service connection for an acquired psychiatric 
disorder is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Veteran claims that his current psychiatric disorder is 
related to his time in service, particularly that the disease 
manifested in service or immediately thereafter.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
and private treatment records.  These records chronicle a 
history of mental illness, including schizophrenia.  Based on 
this evidence, the first requirement of a current disability 
is fulfilled.

The service treatment records (STRs) are entirely silent for 
any complaints, treatments, or diagnoses of any psychiatric 
disorder, providing some evidence against this claim.

The Board notes that the evidence submitted indicates that 
the Veteran was diagnosed with drug addiction and inadequate 
personality in January 1978.  The Veteran was treated on an 
inpatient basis for substance abuse in April 1978, and for 
heroin dependence and alcoholism in May 1978, June 1978 and 
May 1980.  The Veteran was first clinically diagnosed with 
schizophrenia, chronic, undifferentiated type in August 1980, 
over 5 years after separation from service.  He was 
simultaneously diagnosed with heroin dependence by history 
and alcoholism.

Considering the evidence of record, the Board continues to 
find no evidence of any psychiatric disability in service.  
As noted in the February 1983 and September 1990 Board 
decisions, the STRs reflect no finding of any psychiatric 
disorder.  

Simply stated, the Board finds that the post-service 
treatment records and the service records provide evidence 
against this claim, indicating that the Veteran's psychiatric 
disorder did not manifest until over 5 years after he was 
discharged from service.  There is no evidence of any 
psychiatric disorder in service or within one year of 
separation as would be required for presumptive service 
connection.

The Veteran submitted new lay statements complaining of 
trouble getting to sleep while in basic training.  He 
described feeling paranoid and constantly anxious that he 
would "fail" and get "kicked out" of service, stating that 
he missed 276 days in service for mental health problems, 
that he began using alcohol and drugs in service, and that he 
got hooked on heroin in service.  He has stated that he was 
treated for psychiatric problems on several occasions at Camp 
Lejeune during service, sought private psychiatric treatment 
immediately after service with a Dr. Willis, and received 
psychiatric treatment while working for General Motors from 
1975 to 1979.

Regarding any records associated with the Veteran's 
employment at General Motors from 1975 to 1979, these records 
have proved to be highly elusive, if they exist.  Any such 
records would be kept by Metropolitan Life Insurance company 
and have not been released.  The Veteran's attorney filed a 
motion for subpoena to obtain these alleged records in July 
2002, stating that they will demonstrate that the Veteran was 
granted short term disability due to schizophrenia within one 
year of separation.  However, as the Board noted in its July 
2006 remand, subpoenas are not to be issued for release of 
records, according to VA District Counsel.  In the remand, 
the Board found that it was unclear if Met Life has any 
pertinent records for the Veteran from 1975 to 1979 and 
indicated that the Veteran's attorney and the RO should work 
together to get these records, if they exist.  

The RO issued letters to Met Life in October and December 
2006 requesting further information, with no reply, and the 
Veteran's attorney submitted duplicate motions for subpoena.  
The Board must find that there is no rational basis for 
remanding the claim yet again to obtain these alleged records 
from Met Life as extensive efforts to obtain these alleged 
records from Met Life have failed and there is no reason to 
believe that further efforts by the RO will be successful in 
obtain medical records over 30 years old. 

Regarding the Veteran's claims of psychiatric treatment in 
service, the service treatment records are entirely silent 
for any mental health complaints, treatment, or diagnoses.  
The service records clearly contradict the Veteran's 
allegations of being treated for any psychiatric difficulties 
during his time in service.  

For example, while the service personnel records do indicate 
that the Veteran went absent without leave (AWOL) on several 
occasions, there is no evidence whatsoever that these 
absences were at all related to the Veteran's psychiatric 
state.  His claim that he missed a number of days in service 
due to mental health problems is not supported by the 
evidence, undermining the Veteran's credibility, providing 
evidence against this claim. 

Regarding the private treatment allegedly sought with Dr. 
Willis in the years immediately following active service, 
there is no evidence of such treatment in the claims file.  
Many years have now passed since the Veteran separated from 
service and 35-year-old medical records are unobtainable.  
However, the Veteran's first claim for service connection for 
a psychiatric condition was initially denied in December 
1980, only 5 years after the Veteran's discharge from 
service.  At that time, treatment records between 1975 and 
1980 would most likely have been available for reference, if 
they existed, yet the claims file contains no mental health 
treatment records until the first treatment for drug 
addiction in 1978.

Again, the Veteran's history, as reported by the Veteran, is 
not accurate. 

The July 2009 opinion letter from Dr. K. offers no further 
indication that the Veteran's psychiatric disorder began in 
service.  Dr. K. cited the Veteran's lay statement, noted 
above, finding the claimed symptoms of anxiety, insomnia, and 
headaches to be symptoms of "what would later become overt 
psychosis".  Dr. K. opined that it is "readily apparent 
that the veteran experienced the earliest prodromal signs of 
schizophrenia during his time in basic training", noting 
that the Veteran's report is "credible in describing what he 
experienced as perplexing and progressively overwhelming 
symptoms that are typical for the onset and progression of 
this disorder".  In this regard, it is the Board's role to 
address the issue of credibility of the Veteran, not the 
doctor.   

Dr. K. stated, "It is my professional medical opinion that 
the prodromal stage of the veteran's schizophrenia began 
during his active duty service."

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule".  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

The Board finds that the July 2009 medical opinion letter is 
entitled to very limited probative weight, as it is based 
primarily on the Veteran's own reported history of 
psychiatric symptoms "first reported during service".  As 
explained above, there is no record of any complaint or 
diagnosis of a psychiatric problem in service.  Mere 
transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  Though the examiner 
reviewed the claims file as indicated by the history cited in 
his opinion, the basis of the opinion lies in the Veteran's 
own lay statements that, as explained above, are entirely 
contradicted by the evidence.  

It is important to understand that, on a factual basis, the 
service and post-service treatment records indicate a problem 
only several years after service.  Therefore, the July 2009 
opinion letter is afforded minimal weight in favor of the 
Veteran's claim.
 
The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  There is 
simply no indication of connection between service and the 
current problem that manifested several years after service, 
and the post-service medical record is found to provide 
evidence against such a finding.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, to the extent that the Veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in service and the lack of pertinent 
findings after service.  

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief that his current problem has been 
present since service, the evidence contains some 
inconsistencies that diminish the reliability of the 
Veteran's current recollections.  Based on the Veteran's 
conflicting statements, the Board finds that the Veteran is 
not credible to the extent that he reports the onset of his 
problems regarding the issue at hand.  Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the 
witness testimony.)."  In fact, the Veteran's statements, 
overall, are found to provide highly probative evidence 
against his claim, clearly indicating that what he reports to 
an examiner can not be believed.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for an acquired 
psychiatric disorder.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of numerous letters from 
the RO to the Veteran, including those dated in June 2004, 
March 2006, and October 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and Social Security 
Administration records and the Veteran provided a private 
opinion letter and lay statements.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a new VA examination would not offer any basis 
for granting this claim.  Previous VA psychiatric 
examinations have provided all possible evidence that could 
be used to support this claim, and a new examination would 
not offer new information in support of the claim.  The new 
evidence submitted does not provide a basis to obtain another 
examination.  In this regard, the "new" evidence only cites 
the Veteran's belief that his problem can be traced back to 
service, while the factual evidence in this case clearly and 
unmistakably supports another conclusion.  The new evidence, 
if fact, cites to the appellant's "delusional beliefs" in 
this regard, in a way providing more evidence against this 
claim.  In fact, as noted above, the Board has found the 
Veteran's statements, overall, to provide highly probative 
evidence against his claim, clearly indicating that what he 
reports to an examiner can not be believed, therefore, an 
examination will not provide a basis to grant this claim.  A 
decision in this case must be based on the record, not what 
the Veteran tells an examiner.    

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal to reopen a claim of service connection for an 
acquired psychiatric disorder to include schizophrenia is 
granted.

Service connection for an acquired psychiatric disorder to 
include schizophrenia is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


